Citation Nr: 1430661	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  10-12 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to January 1982.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in Nashville, Tennessee.  By that rating action, the RO declined to reopen a previously denied claim for service connection for a low back disorder.  The Veteran appealed this rating action to the Board.  

By a September 2013 decision, the Board reopened the previously denied claim for service connection for a low back disorder, and remanded the underlying service connection claim on the merits to the RO for additional substantive development; specifically, to have the RO schedule the Veteran for a VA examination to determine the etiology of her low back disability.  VA examined the Veteran in October 2013.  A copy of the examination report has been uploaded to the Veteran's Benefits Management System (VBMS) electronic claims file. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

The Board finds that it must remand the claim on appeal for additional procedural development.  Accordingly, further appellate consideration will be deferred and the issue remanded to the RO for action as described in the directives outlined in the indented paragraphs below.

The Veteran is represented by the Tennessee Department of Veterans Affairs (TDVA).  The record does not contain a VA Form 646 or any other indication that the Veteran's VBMS electronic claims file was reviewed by TDVA prior to the Veteran's appeal being recertified to the Board in December 2013.  The VA Manual indicates that a Form 646 is not required for remanded appeals when new evidence is not submitted or the appeal was remanded by the Board solely for the assembly of medical records.  See VA Adjudication Manual M21-1 MR, Part I, Chapter 5, Section F, § 28(c) (December 9, 2004).  In this case, however, a Form 646 is required because additional evidence consisting of VA treatment records from the VA Medical Center (VAMC) in Memphis, Tennessee, dated from February 2011 to September 2013 and October 2013 to May 2014, and October 2013 VA spine examination report were uploaded to the Veteran's VBMS and Virtual VA electronic claims file while the case was in remand status.  In addition, the Board's September 2013 remand instructions were not limited to the procurement of medical records. 

The Veteran is entitled to representation at all stages of an appeal.  38 C.F.R. § 20.600 (2013).  The United States Court of Appeals for the Federal Circuit has held that veterans have a property interest in VA benefits and constitutionally protected due process rights in the claims adjudication process.  Cushman v. Shinseki, 576 F.3d 1290 (Fed. Cir. 2009).  Therefore, her representative should have an opportunity to review the new evidence added to the record and provide argument in response to the continued denial of the claim on appeal.

In addition, the Board notes that while VA treatment records, dated from February 2011 to September 2013 and uploaded to the Veteran's VBMS electronic claims file, were discussed by the RO in a November 2013 Supplemental Statement of the Case (SSOC), treatment records, dated from October 2013 to May 2014 and uploaded to the Veteran's Virtual VA electronic claims file, were not.  As neither the Veteran nor her representative have waived initial RO consideration of the VA treatment records, dated from October 2013 to May 2014 that were uploaded to her Virtual VA electronic claims file, the Board has no discretion but to remand the claim for issuance of a SSOC that addresses this evidence.  38 C.F.R. § 20.1304 (2013).  

Accordingly, the case is REMANDED for the following action:

1.  The issue on appeal should be readjudicated with appropriate consideration of all the evidence of record.  If the benefit sought on appeal remains denied, the Veteran and her representative, TDVA, should be furnished a SSOC that addresses all evidence received since issuance of a November 2013 SSOC, namely VA treatment records, dated from October 2013 to May 2014 that have been uploaded to her Virtual VA electronic claims file.  The Veteran should be afforded an opportunity to respond.

2.  Afford the Veteran's representative, TDVA, an opportunity to review the Veteran's electronic claims files and submit a completed VA Form 646 or equivalent written argument.  If the representative cannot be contacted, the Veteran should be so notified to ensure that her due process rights are protected.  Thereafter, the case should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

